DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the ferrite core is disposed such that the distance from the closest facing part of the coil and the distance from the opposite facing part of the coil are the same” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 5 recites the limitation "the distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the closest facing part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the opposite facing part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 7-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2017-0002656U IDS (hereafter KR ‘656) in view of Schmitt et al. (US 2011/0277906A1) (hereafter Schmitt).
With respect to claim 1, KR ‘656 teaches an apparatus for soldering a terminal (90) to which a solder alloy (92) is attached on window glass (80) for a vehicle, the apparatus comprising: a coil unit comprising a coil which generates induction heat; a gripper (translation of abstract) which grips and releases the terminal and is configured to be movable upward and downward relative to the coil unit (40) in a state of gripping the terminal (figures); wherein the solder alloy attached to the terminal in a state of being in contact with the window glass is melted by the induction heat from the coil unit and such that the terminal is attached to the window glass (abstract; figures; and paragraphs 22 and 32).
With respect to claim 1, KR ‘656 does not teach a ferrite core unit comprising a ferrite core which is configured to be surrounded by the coil unit to receive the induction heat, and is configured to be movable upward and downward relative to the coil unit.  However, Schmitt teaches a ferrite core unit comprising a ferrite core (92) which is configured to be surrounded by the coil unit (90) to receive the induction heat, and is configured to be movable upward and downward relative to the coil unit (figures; and paragraphs 66, 90, and 186-196).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the ferrite core of Schmitt in the induction heating process of KR ‘656 in order to selectively and efficiently provide the desired heat required for bonding.
With respect to claim 2, the collective process of KR ‘656 and Schmitt would intrinsically result in wherein the solder alloy attached to the terminal is melted by the induction heat while the ferrite core unit presses the terminal (see citations above). 

With respect to claims 4 and 11, Schmitt teaches wherein when the ferrite core unit comprises at least two ferrite cores, the at least two ferrite cores are disposed such that minimum distances between each ferrite core and the coil are the same (figure 9). 
With respect to claims 5 and 12, Schmitt teaches wherein when the ferrite core unit comprises one ferrite core, the ferrite core is disposed such that the distance (broadest reasonable interpretation) from the closest facing part of the coil and the distance from the opposite facing part of the coil are the same (figures).
With respect to claims 7 and 14, Schmitt teaches an area of the terminal that the ferrite core unit presses and contacts the vertically projected area of the terminal (figures), but does not teach the area is 75~80%.  However, it is the examiner’s position that the contact area is merely an obvious design choice.  The artisan would have been motivated to set the contact area at 75~80% in order to achieve the desired thermal transfer.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).
With respect to claims 8 and 15, Schmitt teaches wherein the gripper is made of a plastic material which is not affected by the induction heat (paragraphs 3 and 206). 
With respect to claim 9, KR ‘656 teaches a method of soldering a terminal (90) on window glass (80) for a vehicle, the method comprising: transferring a terminal to which a solder alloy (92) is attached from a terminal supply unit (note that the terminals of KR ‘656 are intrinsically supplied by a unit) to a target of the window glass (abstract; figures; and paragraphs 22 and 32); securing the terminal by vertical contact with generating induction heat (abstract; figures; and paragraphs 22 and 32); melting the solder alloy, in a state of being in contact with the window glass, by the induction heat from the 
With respect to claim 9, KR ‘656 does not teach a ferrite core unit comprising a ferrite core which is configured to be surrounded by a coil unit comprising a coil.  However, Schmitt teaches a ferrite core (92) unit comprising a ferrite core which is configured to be surrounded by a coil unit (90) comprising a coil (figures; and paragraphs 66, 90, and 186-196).  Note that the ferrite core would also be intrinsically removed before the assembly is placed into service.
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the ferrite core of Schmitt in the induction heating process of KR ‘656 in order to selectively and efficiently provide the desired heat required for bonding.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘656 an Schmitt as applied to claims 1 and 9 above, and further in view of JP-2002-65455A (hereafter JP ‘455).
With respect to claims 6 and 13, KR ‘656 and Schmitt do not teach wherein the coil is downwardly convex when viewed laterally; however, JP ‘455 teaches wherein the coil is downwardly convex when viewed laterally (abstract; and figures).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the convex coil of JP ‘455 in the collective process of KR ‘656 and Schmitt in order to direct the magnetic field to the desired location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KILEY S STONER/            Primary Examiner, Art Unit 1735